         Case 1:20-mc-00248-PAE Document 32 Filed 10/29/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re:

APPLICATION OF JOSEPH BENKEL, ADV.                 Case No.: 1:20-mc-00248-PAE
FOR THE ASSETS OF THE BANKRUPT, MR.
ELIEZER FISHMAN I.D. NO. 030302657 FOR
AN ORDER TO TAKE DISCOVERY
PURSUANT TO 28 U.S.C. § 1782,

                         Applicant.



              RESPONDENT’S MEMORANDUM OF LAW OPPOSING
                  APPLICATION OF JOSEPH BENKEL ADV.




                                           POLSINELLI PC

                                           Jason A. Nagi
                                           600 Third Avenue, 42nd Floor
                                           New York, New York 10016
                                           (212) 644-2092
                                           jnagi@polsinelli.com
                                           Attorneys for Respondent
                                           Levy Holm Pellegrino & Drath, LLP




                                       1
              Case 1:20-mc-00248-PAE Document 32 Filed 10/29/20 Page 2 of 8




                                                     TABLE OF CONTENTS

PRELIMINARY STATEMENT .......................................................................................................... 1
ARGUMENT ........................................................................................................................................ 3
           POINT I THE PETITION SHOULD BE DENIED BECAUSE IT DOES NOT
                    MEET THE STATUTORY REQUIREMENTS OF 28 U.S.C. § 1782................ 3
           POINT II THE PETITION SHOULD BE DENIED BECAUSE IT DOES NOT
                    MEET THE DISCRETIONARY REQUIREMENTS OF 28 USC § 1782 .......... 4
CONCLUSION ..................................................................................................................................... 5




                                                                        2
         Case 1:20-mc-00248-PAE Document 32 Filed 10/29/20 Page 3 of 8




        Respondent, Levy Holm Pellegrino & Drath, LLP (“LHPD”), by and through its counsel,

Polsinelli PC, opposes the application for permission to serve LHPD with a subpoena (the

“Application”), seeking information about the assets of debtor Eliezer Fishman (“Fishman”), filed

by Joseph Benkel Adv. (the “Trustee”). LHPD adopts the arguments set forth in the opposition,

declarations, exhibits and brief filed by Zeichner Ellman & Krause, LLP, counsel to Tova Fishman

(“Ms. Fishman”), Mivne Real Estate (K.D.) Ltd. (“Mivne”), Darban Investments Ltd. (“Darban”),

Mirland Development PLC (“Mirland”), Muse Holdings Ltd. (“Muse”), and Fishman Holdings

North America, Inc. (“North America Holdings,” and collectively, the “Intervenors”).

                                  PRELIMINARY STATEMENT

        The Application should be denied and this matter dismissed for the simple reason that all of

the documents sought by the Trustee are owned by Israeli companies, and, as such, the Trustee can

seek the documents it requests by this Application, in Israel, pursuant to Israeli law, which this

Court must rule on in order grant the Application.

        But even if the documents were not owned by Israeli companies or individuals, the

Application should be denied because, LHPD and the Intervenors, after significant work and

negotiations, including gathering and assembling over 40,000 pages of documents, offered the

following terms to the Trustee, which were rejected, without explanation, or counter:

               LHPD would turn over to the Trustee all emails between Fishman and LHPD that

                were not turned over to the Intervenors or to Qualisystems Ltd. and its U.S.

                subsidiary Qualisystems USA, Inc. (collectively “Qualisystems”), and would

                immediately notify the Trustee, Intervenors and Qualisystems if it located additional

                documents;




                                                   1
         Case 1:20-mc-00248-PAE Document 32 Filed 10/29/20 Page 4 of 8




               Intervenors would turn over to the Trustee all documents that were “hits” for

                searches of “Eliezer Fishman” and “Mr. Fishman,” excluding documents covered by

                the attorney-client privilege;

               Intervenors would make themselves available and accept service of document

                demands in Israel and waive any objections to the Israeli Court’s jurisdiction;

               Intervenors would agree to abide by a final order or judgment of an Israeli Court.

This reasonable accommodation would permit the Trustee to seek the documents it wants (a) in the

forum that governs the Trustee’s appointment, (b) before the Courts that are best placed to interpret

the relevant law, (c) in the forum that governs LHPD’s clients who control the files the Trustee

seeks, (d) would have provided all documents that are controlled by LHPD and available in the

U.S., (e) would have provided Trustee with all non-privileged emails with Fishman that are

controlled by the Intervenors. This would have preserved the Trustee’s rights in Israel, brought the

matter to the appropriate forum, and provided the Trustee with any documents that LHPD actually

controlled—emails with Fishman.

        Notwithstanding the Trustee’s rejection of LHPD’s offer to turn over the documents LHPD

controlled, and Intervenors offer to turn over emails and consent to accept service in Israel, the

Application should be denied on substantive, statutory grounds. For example, the discovery sought

does not relate to the purpose of the foreign proceeding as none of the files relate to Fishman and

the documents do not relate to the merits of the dispute. Moreover, the Trustee failed to exhaust his

administrative remedies in Israel, failed to seek the documents sought in the U.S. from the entities

or individuals that control the documents, all of whom are in Israel.

        Further, three of the four discretionary Intel factors, weigh in favor of denying the

Application, as it seeks discovery from Fishman, who is a participant in the foreign proceeding,



                                                   2
         Case 1:20-mc-00248-PAE Document 32 Filed 10/29/20 Page 5 of 8




seeks more discovery than the Trustee is entitled to in Israel, circumventing the Trustee’s

jurisdictional limits, and seeks discovery that is unduly burdensome and obtrusive. As such, the

Application should be dismissed.

                                            ARGUMENT

        To avoid the unnecessary repetition of the identical arguments contained in Intervenors’

motion as to why the Application should be denied the proceeding dismissed, LHPD formally

adopts the arguments set forth in the declarations, exhibits and briefing filed on behalf of the

Intervenors. For the Court’s further convenience, a concise summary of those point follow



                                               POINT I

        THE PETITION SHOULD BE DENIED BECAUSE IT DOES NOT MEET
             THE STATUTORY REQUIREMENTS OF 28 U.S.C. § 1782

        The Petition does not meet the three-pronged statutory requirements of 28 U.S.C. § 1782, in

particular, factor (2). First, the discovery sought is not “for use” in a “Foreign Proceeding.” LHPD

and the Intervenors have presented clear evidence that the information in the Files have no

relationship to Fishman’s assets, and the entire purpose of the foreign proceeding is to discover

assets to collect on behalf of Fishman’s creditors. Second, the Trustee does not seek discovery to

help decide the “merits of the dispute” within the Israeli bankruptcy proceeding, a requirement to

satisfy the second factor of 28 U.S.C. § 1782. Euromepa, S.A. v. R. Esmerian, Inc., 154 F.3d 24, 29

(2d Cir. 1998). Rather, Trustee admittedly seeks discovery regarding Fishman’s possible assets in

the United States based on his concerns that he confesses are “merely suspicions” and not for a

remaining dispute in the Israeli bankruptcy proceeding. Benkel Decl., ¶ 15.




                                                   3
           Case 1:20-mc-00248-PAE Document 32 Filed 10/29/20 Page 6 of 8




                                                    POINT II

          THE PETITION SHOULD BE DENIED BECAUSE IT DOES NOT MEET
              THE DISCRETIONARY REQUIREMENTS OF 28 USC § 1782

         In addition, the Petition does not meet the first, third and fourth discretionary requirements

outlined in Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241 (2004):

                  (1) whether the person from whom discovery is sought is a
                      participant in the foreign proceeding, in which event the need
                      for § 1782(a) aid generally is not as apparent as it is ordinarily
                      when evidence is sought from a nonparticipant in the matter
                      arising abroad;
                  (2) the nature of the foreign tribunal, the character of the
                      proceedings underway abroad, and the receptivity of the foreign
                      government or the court or agency abroad to U.S. federal court
                      judicial assistance;
                  (3) whether the § 1782(a) request conceals an attempt to circumvent
                      foreign proof-gathering restrictions or other policies of a foreign
                      country or the United States; and
                  (4) whether the request is ‘unduly intrusive or burdensome.’

Intel, 542 U.S. at 264-65.

         The Petition in effect seeks discovery from Fishman, and all “Fishman Entities,”1

Fishman is clearly a participant in the foreign proceedings, and as such, the first Intel factor

weighs in favor of LHPD and the Intervenors.

         The Trustee has failed to establish the third Intel factor—whether he has exhausted all of

his administrative remedies and is circumventing his own forum country’s discovery limits.

Indeed the Trustee seeks broader discovery in the U.S., pursuant to section 1782 and Fed. R. Civ.

P, than he would be entitled to in Israel, and seeks it in the U.S., despite the fact that the entities

which control the Files are located in the home forum of Israel. As such, the Trustee is seeking



1
    “Fishman Entities” is defined as “any entity in which Eliezer Fishman had an interest, whether direct or indirect,
    and whether in his name or in the name of a nominee or to with which he was affiliated.” Cassirer Decl., Exhibit
    A.


                                                          4
           Case 1:20-mc-00248-PAE Document 32 Filed 10/29/20 Page 7 of 8




to circumvent the limited discovery he would be entitled to in Israel, defeating the third Intel

factor.

          Finally, the fourth Intel factor favors LHPD and the Intervenors here because the

discovery sought is “unduly intrusive [and] burdensome.” Id. There are over 40,000 pages of

documents, the subpoena contains a startlingly overbroad and unduly burdensome definition of

the subject matter of the subpoena, seeks documents over a 16 year period, and seeks documents

relating to “projects or potential projects” and every and any kind of communication with anyone

at LHPD and Fishman or any and every company that Fishman may have touched, as well as

members of Fishman’s family. This subset of examples weighs in favor of denying the

Application.

                                           CONCLUSION

          For the foregoing reasons, this Court should deny the Petition and grant LHPD and the

Intervenors such other and further relief as the Court deems just and proper.

Dated: New York, New York
       October 29, 2020

                                               POLSINELLI PC


                                               By: /s/ Jason A. Nagi
                                                    Jason A. Nagi
                                                    600 Third Avenue, 42nd Floor
                                                    New York, New York 10016
                                                    (212) 644-0199
                                                    Fax No. (212) 684-0197
                                                    jnagi@polsinelli.com

                                                       Attorneys for Respondent
                                                       Levy Holm Pellegrino & Drath, LLP




                                                   5
            Case 1:20-mc-00248-PAE Document 32 Filed 10/29/20 Page 8 of 8




                                     CERTIFICATE OF SERVICE

           I hereby certify that on the 29th day of October, 2020, a true and correct copy of Respondent’s

Memorandum of Law Opposing Application of Joseph Benkel Adv. was electronically filed with the

Clerk of the Court using the CM/ECF system, which will send a notice of filing to:

           Aurora Cassirer
           Troutman Pepper Hamilton Sanders LLP
           875 Third Avenue
           New York, New York 10022
           aurora.cassirer@troutmansanders.com
           Attorneys for Trustee Joseph Benkel

           Daniel Park
           Daniel P. Rubel
           Stuart A. Krause
           Zeichner Ellman & Krause LLP
           1211 Avenue of the Americas
           New York, New York 10036
           dpark@zeklaw.com
           drubel@zeklaw.com
           skrause@zeklaw.com
           Attorneys for Third-Party Intervenors


                                                              /s/ Jason A. Nagi
                                                              Jason A. Nagi




                                                     6
75300733
